                                                    THE HONORABLE BRIAN D. LYNCH
 1                                                  CHAPTER 13
                                                    HEARING DATE: September 25, 2019
 2
                                                    HEARING TIME: 1:30 P.M.
 3                                                  LOCATION: Tacoma, Washington
                                                    RESPONSE DATE: September 18, 2019
 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                       Case No.: 19-42368-BDL
13    KYMBERLY ANN GALLAGHER and                   OBJECTION TO CONFIRMATION WITH
      RAYMOND MADISON                              STRICT COMPLIANCE
14
      GALLAGHER,
15
                                        Debtors.
16
               COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17

18
     confirmation as follows:

19                                           BACKGROUND

20             Debtors filed this Chapter 13 case on July 19, 2019. The applicable commitment period

21   is thirty six months. The case is currently in the second month and the Meeting of Creditors has

22   not yet been completed. The bar date for filing non-governmental claims is September 27, 2019.
23
     Scheduled unsecured claims total $6,254.67, and scheduled priority claims total $11,500.00. The
24
     plan as filed proposes 100% repayment to general unsecured filed and allowed claims.
25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                   2122 Commerce Street
                                                   -1                              Tacoma, WA 98402
                                                                                        (253) 572-6600
 1
                                              OBJECTION
 2

 3      ☐ Plan is not feasible:

 4      ☒ Plan is not proposed in good faith or is forbidden by law: Debtors have not filed all
          required tax returns. Prior to confirmation a debtor must have “filed all applicable
 5        Federal, State, and local tax returns as required by section 1308.” 11 U.S.C. §
          1325(a)(9). Under section 1308(a), the debtor must file all applicable tax returns for the
 6        4-year period ending on the date of the filing of the petition. Based on information and
          belief, debtors have not filed the 2015 through 2018 tax returns. Confirmation should be
 7
          denied until such time as the returns are filed.
 8
        ☐ Plan fails to commit all excess disposable income for the applicable commitment period
 9        as required by 11 U.S.C. § 1325(b)(1)(B):

10      ☒ Plan does not meet the best interests of creditors test as required by 11 U.S.C. §
          1325(a)(4): Based on information and belief, the liquidation value of the estate exceeds
11        the unsecured claims; therefore, the plan should pay interest on unsecured claims at the
          Federal Interest Judgment Rate. The plan currently proposes an interest rate of 0.03%.
12
        ☐ Schedules or other documentation insufficient:
13
        ☒ Other: The plan should be amended to provide treatment for the HUD mortgage lien.
14
          Court’s Claim #1-1.
15
            WHEREFORE, Trustee requests that the objection to confirmation be sustained and
16
     debtors be ordered to file a motion to confirm a plan resolving the issues raised herein within 14
17
     days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the
18
     hearing on the next available motion calendar after the 14 days expires. If the Motion to
19
     Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the
20
     Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.
21

22
            DATED this 9th day of September, 2019.
23
                                                      /s/ Matthew J.P. Johnson
24                                                    Matthew J.P. Johnson, WSBA# 40476 for
                                                      Michael G. Malaier, Chapter 13 Trustee
25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                   2122 Commerce Street
                                                 -2                                Tacoma, WA 98402
                                                                                        (253) 572-6600
